DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 03/07/2022 are accepted.
Acknowledgements
This office action is in response to the reply filed on 03/07/2022.
In the reply, the applicant amended claims 18, 22-23, 32, 35, and 37, cancelled claim 21 and added claims 38-39.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 28-30, 34-35, 37, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 2016/0367789) in view of Berthon-Jones et al. (US 2006/0118117).

    PNG
    media_image1.png
    283
    872
    media_image1.png
    Greyscale

Regarding claims 18 and 38, Beran discloses a medical device (“invention 10” of Fig. 1-6) for securing a catheter (“catheter 100” of Fig. 2) to a support (“body of a patient” of [0040], lines 6-8), the medical device (10) comprising: a base element (“base pad 20”and “member base 32” of Fig. 1-4), the base element (20/32) comprising a first side (“First side”, see Examiner’s annotated Fig. 1 above) fixable to the support (see [0040] indicating, “where at least a portion of the bottom surface of the pad 20 has an adhesive. The adhesive is preferably suitable for attaching the device to the body of a patient”); and a second side (“second side”, see Fig. 1 above) opposite the first side (see Fig. 1 above illustrating how second side faces opposite of the first side of the base); and a top element (“locking device 36” of Fig. 1-6), the top element (36) comprising a first side (“first side”, see Fig. 1 above illustrating first side of top element) connectable with the second side of the base element (20/32, see Fig. 1-2 illustrating how first side of top element is connected to second side of base element via a “living hinge 50” such that the two sides may face each other as shown in Fig. 2), wherein: when the first side of the top (36) element is connected with the second side of the base element (20/32, see Fig. 2 illustrating first side of top element connected with second side of base element thanks to “living hinge 50”), the top element (36) and the base element (20/32) are arranged for forming a feedthrough (see Fig. 2 illustrating the formation of a feedthrough which allows passage of “catheter 100” between the base element and top element) for the catheter (100) between the second side of the base element (20/32) and the first side of the top element (36, see Fig. 2 illustrating how the feedthrough is formed between the second side of  and the medical device (10) is configured to secure catheters (100) having a range of diameters (see [0043], lines 12-20 indicating how, “hinges 50 allow the securement member 30 to form a desired geometry to secure objects of different geometry and size”). 
Berthon-Jones et al. teaches a deformable chamber (“cushion portion 516” of Fig. 52-53) which is a sealed deformable compartment exclusively filled with air or another gas (see [0191] indicating how the deformable chamber corresponds to a conforming structure made of, “a sealed, deformable compartment filled with air or another gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Beran such that the deformable chamber is formed of a sealed compartment exclusively filled with air or any other type of gas as taught by Berthon-Jones et al. Berthon-Jones et al. teaches that a deformable chamber filled with a foam material is structurally equivalent to a deformable chamber filled exclusively with air (see [0191] of Berthon-Jones et al.). As a result, one of ordinary skill in the art would readily recognize that an exclusively air filled deformable chamber such as that which is taught by Berthon-Jones et al. could replace the foam filled deformable chamber disclosed by Beran and would yield the predictable result of locally tightly holding a catheter between the base element and the top element when positioned therebetween in a substantially similar manner. 
Regarding claim 19, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the support (“body of a patient” of [0040], lines 6-8) is the body of a living creature (see [0005], lines 1-3 indicating how medical device is intended for securing a catheter to the body of a living creature).
Regarding claim 20, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the feedthrough (see Fig. 2 illustrating the formation of a feedthrough which allows passage of “catheter 100” between the base element and top element), in the absence of the catheter (100), is not pre-shaped with respect to a shape of a catheter (100) to be 
Regarding claim 28, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the first side (see Fig. 1 above) of the base element (20/32) is fixable to the support (“body of a patient” of [0040], lines 6-8) with an adhesive material (see [0040] indicating how, “a portion of the bottom surface of the pad 20 has an adhesive. The adhesive is preferably suitable for attaching the device to the body of a patient”).
Regarding claim 29, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the top element (36) is coupled to the base element (20/32) through a flexible tether (“living hinge 50” of Fig. 1-6, see transition of tether between Fig. 1 and 2 illustrating flexible nature of tether).
Regarding claim 30, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein a portion of the catheter (100) is present between the base element (20/32) and the support (“body of a patient” of [0040], lines 6-8, see Fig. 2 illustrating how catheter is present between the left-most and right-most ends of the base element and, therefore, the catheter is also between the left-most and right-most ends of the support which are directly beneath the base element).
Regarding claim 34, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the catheter comprises multiple lumens (see Fig. 6 illustrating use of “invention 10” with a catheter having multiple lumens).
Regarding claim 35, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran further teaches wherein the catheter is a central venous catheter (see [0044] indicating how 
Regarding claims 37 and 39, Beran discloses a method of securing a catheter (“catheter 100” of Fig. 2) to a support (“body of a patient” of [0040], lines 6-8), the method comprising: fixing a medical device (“invention 10” of Fig. 1-6) to the support (see [0040] indicating how medical device is secured to the support); and securing the catheter (100) to the medical device (10, see Fig. 2 illustrating catheter secured to medical device), wherein: the medical device (10) comprises: a base element (“base pad 20”and “member base 32” of Fig. 1-4), the base element (20/32) comprising a first side (“First side”, see Examiner’s annotated Fig. 1 above) fixable to the support (see [0040] indicating, “where at least a portion of the bottom surface of the pad 20 has an adhesive. The adhesive is preferably suitable for attaching the device to the body of a patient”), and a second side (“second side”, see Fig. 1 above) opposite the first side  (see Fig. 1 above illustrating how second side faces opposite of the first side of the base), and a top element (“locking device 36” of Fig. 1-6), the top element (36) comprising a first side (“first side”, see Fig. 1 above illustrating first side of top element) connectable with the second side of the base element (20/32, see Fig. 1-2 illustrating how first side of top element is connected to second side of base element via a “living hinge 50” such that the two sides may face each other as shown in Fig. 2); when the first side of the top element (36) is connected with the second side of the base element (20/32, see Fig. 2 illustrating first side of top element connected with second side of base element thanks to “living hinge 50”), the top element (36) and the base element (20/32) are arranged for forming a feedthrough (see Fig. 2 illustrating the formation of a feedthrough which allows passage of “catheter 100” between the base element and top element) for the catheter (100) between the second side of the base element (20/32) and the first side of the top element (36, see Fig. 2 illustrating how the feedthrough for the catheter is between the second side of the base element and the first side of the top element), and at least one of the base element (20/32) and the top element (36) comprise a 
Berthon-Jones et al. teaches a deformable chamber (“cushion portion 516” of Fig. 52-53) which is a sealed deformable compartment exclusively filled with air or another gas (see [0191] indicating how the deformable chamber corresponds to a conforming structure made of, “a sealed, deformable compartment filled with air or another gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Beran such that the deformable chamber is formed of a sealed compartment exclusively filled with air or any other type of gas as taught by Berthon-Jones et al. Berthon-Jones et al. teaches that a deformable chamber filled with a foam material is structurally equivalent to a deformable chamber filled exclusively with air (see [0191] of Berthon-Jones et al.). As a result, one of ordinary skill in the art would readily recognize that an exclusively air filled deformable chamber such as that which is taught by Berthon-Jones et al. could replace the foam filled deformable chamber disclosed by Beran and would yield the predictable result of locally tightly holding a catheter between the base element and the top element when positioned therebetween in a substantially similar manner.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 2016/0367789) in view of Berthon-Jones et al. (US 2006/0118117) and Bierman et al. (US 6,572,588), hereinafter referred to as Bierman-588.
Regarding claim 31, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran does not, however, disclose wherein the base element comprises an anti-kinking structure.
In the same field of endeavor, Bierman-588 teaches a medical device (“anchoring system 100” of Fig. 1-19) comprising a base element (“base 150” and “anchor pad 110” of Fig. 1-19) and a top element (“cover 200” of Fig. 1-19). Bierman-588 further teaches wherein the base element (150/110) comprises an anti-kinking structure (“guide extension 300” of Fig. 10, see Col. 13, lines 56-60 and Col. 14, lines 4-10 and see “guide ridges 310” of Fig. 10 which illustrate how “guide extension 300” can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Beran in view of Berthon-Jones et al. such that the base element comprises the anti-kinking structure taught by Bierman-588. Such a modification is advantageous because it helps avoid the production of an abrupt stress concentrations which could lead to crimping or buckling, or occlusion of the lumen of a catheter (see Col. 14, lines 4-10 of Bierman-588).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Beran (US 2016/0367789) in view of Berthon-Jones et al. (US 2006/0118117) and Howell et al. (US 2015/0224285).
Regarding claim 36, Beran in view of Berthon-Jones et al. teaches the medical device of claim 18. Beran does not, however, disclose the medical device further comprising a protective foil covering the base element and the top element.
In the same field of endeavor, Howell et al. teaches a medical device (“securement device 100” of Fig. 1-7) for securing a catheter (“medical article 200” of Fig. 7) to a support (“patient’s skin” of [0087], lines 1-2). Howell et al. further teaches the medical device (100) further comprising a protective foil (“dressing 400” of Fig. 8-9 and Fig. 25-26) covering the entire medical device (100, see Fig. 26 illustrating how protective foil covers the medical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Beran in view of Berthon-Jones et al. such that it further comprises the protective foil taught by Howell et al. Such a modification would provide a medical device comprising a protective foil covering the base element and the top element. Additionally, such a modification would be advantageous because the protective foil may comprise or be coated with . 
Claims 18, 22-26, 32-33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bierman et al. (US 2006/0276752), hereinafter referred to as Bierman-752, in view of Beran (US 2016/0367789) and Berthon-Jones et al. (US 2006/0118117).

    PNG
    media_image2.png
    525
    652
    media_image2.png
    Greyscale

Regarding claim 18, 22-23, and 38, Bierman-752 discloses a medical device (“medical article anchoring system 10” of Fig. 1-8) for securing a catheter (“catheter 12” of Fig. 6) to a support (“skin of the patient” of [0043], lines 1-6), the medical device (10) comprising: a base element (“anchor pad 16” and “base 20” of Fig. 1-6), the base element (16/20) comprising a first side (“lower surface 34” of Fig. 2) fixable to the support (see [0059], lines 5-7), and a second side (see Examiner’s annotated Fig. 2 above) opposite the first side (34, see Fig. 2 illustrating how first side and second side of base face in opposite directions); and a top element (“covers 26, 28” of Fig. 1-8), the top element (26/28) comprising a first 
In the same field of endeavor, Beran teaches a medical device (“invention 10” of Fig. 1-6) for securing a catheter (“catheter 100” of Fig. 2) to a support (“body of a patient” of [0040], lines 6-8), comprising: a base element (“base pad 20”and “member base 32” of Fig. 1-4) and a top element (“locking device 36” of Fig. 1-6). Beran further teaches the medical device (10) wherein each the base element (20/32) and the top element (36) comprise a deformable chamber filled with air (“center pad 40” and “lock pad 45” of Fig. 1-6, see [0042], lines 1-7 illustrating how 40/45 are both “preferably a foam pad with a plastisol sleeve or plastisol film coating, or a non-skid pliable plastic material.” Examiner has, therefore, concluded that 40/45 both constitute a “chamber filled with air” because both comprise plastic sleeves which surround foam and are, therefore, filled with air), the deformable chamber (40/45) arranged such that, when the top element (36) is connected with the base element (20/32, see Fig. 2 illustrating first side of top element connected with second side of base element thanks to “living hinge 50”), the catheter (100) is locally tightly held between the base element (20/32) and the top element (36, see [0043], lines 10-12 and Fig. 2 illustrating catheter held locally tightly between the “center pad 40” of the base element and “lock pad 45” of the top element), both the base element (20/32) and top element (36) comprises a rigid material (see Fig. 2 illustrating how the how the base element and the top element are sufficiently rigid to maintain a rectangular cross-section and how flexing at the base element and the top element occurs only at regions with “living hinge 50” further see [0042] indicating how the base element and the top element are preferably a single integrated unit created by injection molding nylon and how the base element and top element are rigid) that guides the deformable chamber (40/45) to deform within an enclosed volume (see Fig. 2 illustrating how the deformable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Bierman-752 in view of Beran such that each of the base element and the top element comprise two deformable chambers filled with air at each side of a tube of a winged catheter for locally tightly holding both wings of the winged catheter as further taught by Beran. Such a modification is advantageous because the deformable fluid filled chambers of Beran facilitate tight holding of medical implements and providing two deformable fluid filled chambers above and below each wing of the winged catheter of Bierman-752 would increase the holding strength at the wings of the catheter (see [0043], lines 10-12 of Beran). Furthermore, such a modification provides wherein the rigid material of Bierman-752 guides the deformable chambers of Bierman-752 in view of Beran to deform within an enclosed volume, such that the deformable chamber is forced to at least partially engulf the catheter. 
Neither Bierman-752 nor Beran teach, however, wherein the deformable chambers are exclusively filled with air or any other type of gas. 
Berthon-Jones et al. teaches a deformable chamber (“cushion portion 516” of Fig. 52-53) which is a sealed deformable compartment exclusively filled with air or another gas (see [0191] indicating how the deformable chamber corresponds to a conforming structure made of, “a sealed, deformable compartment filled with air or another gas”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical device of Bierman-752 in view of Beran such that the deformable chambers are formed of a sealed compartment exclusively filled with air or any other 
Regarding claim 24, Bierman-752 in view of Beran and Berthon-Jones et al. teaches all of the limitations of claim 18. Bierman-752 further teaches wherein the base element (16/20) is adapted to conform to the support (see [0059], lines 1-5 indicating how, “anchor pad 16 can comprise a laminate structure with an upper plastic (e.g., woven polyester), paper, or foam layer (e.g., closed-cell polyethylene foam) and a lower adhesive layer” and note how all of the materials listed would provide a base element capable of conforming to the support due to the flexible nature of the materials listed above).
Regarding claim 25, Bierman-752 in view of Beran and Berthon-Jones et al. teaches all of the limitations of claim 24. Bierman-752 further teaches wherein a shape (“crescent shape” of [0058], lines 1-3) of the base element (16/20) is adapted to a shape of the support (see [0058], lines 3-13 indicating how shape of base element is adapted to provide stability on a patient’s skin and how, “those of skill in the art will recognize that a variety of shapes can be used”).
Regarding claim 26, 
Regarding claim 27, Bierman-752 in view of Beran and Berthon-Jones et al. teaches all of the limitations of claim 25. Bierman-752 further teaches wherein the base element (16/20) is flexible (see [0059], lines 1-5 indicating how, “anchor pad 16 can comprise a laminate structure with an upper plastic (e.g., woven polyester), paper, or foam layer (e.g., closed-cell polyethylene foam) and a lower adhesive layer” and note how all of the materials listed above are understood to be flexible). 
Regarding claim 32, Bierman-752 in view of Beran and Berthon-Jones et al. teaches all of the limitations of claim 18. Bierman-752 further teaches wherein both the base element (16/20) and the top element (26/28) comprise a cavity (“receiving space 78” of Fig. 4-5, see Fig. 4 illustrating how base element and top element cooperatively form the cavity) for securing a winged catheter (“catheter 12” of Fig 2 and 6, see Fig. 2 illustrating how catheter has two side-ways projecting flanges to serve as wings and see Fig. 6 illustrating how winged catheter is secured within the cavity). 
Regarding claim 33, Bierman-752 in view of Beran and Berthon-Jones et al. teaches all of the limitations of claim 32. Bierman-752 further teaches wherein the catheter (12) comprises multiple lumens (see Fig. 2 and Fig. 6 illustrating how catheter diverges at “housing 48” to form two separate lumens). 
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. In Page 10 of the reply, Applicant asserts that “Neither the embodiment of Beran FIG.2, nor any embodiment of Beran teaches or suggests that one or both of the top element or the bottom element comprises a rigid material that guides a deformable chamber to deform within an enclosed volume. The Applicant further states, “both pads 40, 45 are completely unrestrained from expanding in the direction into and out of the plane of the figure.” The Examiner maintains however, that the broadest reasonable interpretation of an “enclosed volume” does not preclude the medical device of Beran because the medical device of Beran does indeed comprise a top element (20/32) and a base element (36) each . 
Furthermore, on Pages 10-11 of the Reply the Applicant asserts that, “The Office has not provided any reasonable basis from Beran as to why the skilled person would seek to look for various types of air-filled cushions to replace the foam pads of Beran. The Examiner maintains how, that a reasonable motivation for the combination of Beran in view of Berthon-Jones was indeed provided and that such a motivation is as follows: Berthon-Jones et al. teaches that a deformable chamber filled with a foam material is structurally equivalent to a deformable chamber filled exclusively with air (see [0191] of Berthon-Jones et al.). As a result, one of ordinary skill in the art would readily recognize that an exclusively air filled deformable chamber such as that which is taught by Berthon-Jones et al. could replace the foam filled deformable chamber disclosed by Beran and would yield the predictable result of locally tightly holding a catheter between the base element and the top element when positioned therebetween in a substantially similar manner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783